In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00429-CR
     ___________________________

       EX PARTE TONYA COUCH


On Appeal from Criminal District Court No. 2
           Tarrant County, Texas
 Trial Court No. C009522-1439883-1457264


   Before Kerr, Pittman, and Birdwell, JJ.
   Memorandum Opinion by Justice Kerr
                          MEMORANDUM OPINION

       Tonya Couch appeals from the trial court’s order denying her pretrial

application for writ of habeas corpus. In two separate causes, Couch was charged with

money laundering and with hindering apprehension of a felon. The trial court set

bond at $10,000 in the money-laundering case and at $75,000 in the hindering-

apprehension-of-a-felon case. Couch posted bond in both cases and was released.

       After Couch tested positive for methamphetamines, the trial court held her

bond in both cases insufficient and ordered her to be held without bond. Couch filed

a habeas application complaining that (1) there was no basis for the trial court’s

determination that the bonds were insufficient, (2) detaining her without bail pending

trial was unlawful, (3) the trial court could not hold her bonds insufficient without

setting additional bonds, and (4) she could not afford to post another bond. The trial

court denied the application, and Couch appealed. After Couch filed her notice of

appeal, the trial court reinstated the bonds with amended conditions, and Couch was

released.

       After learning that Couch had been released, we notified her by letter of our

concern that her appeal might be moot because the trial court had reinstated the

bonds and she had been released. See Ex parte Guerrero, 99 S.W.3d 852, 853 (Tex.

App.—Houston [14th Dist.] 2003, no pet.) (mem. op.) (dismissing as moot appeal

from pretrial writ of habeas corpus seeking bond reduction after trial court reduced

bond and appellant was released after posting bond); see also Ex parte Martinez, No. 02-

                                           2
15-00353-CR, 2015 WL 9598924, at *3 (Tex. App.—Fort Worth Dec. 31, 2015, no

pet.) (mem. op., not designated for publication) (concluding that reinstatement of

appellant’s bond and release from confinement rendered moot appellant’s issues

related to the circumstances that led to the prior revocation of appellant’s bond);

Ex parte Armstrong, No. 02-15-00180-CR, 2015 WL 5722821, at *3 (Tex. App.—Fort

Worth Aug. 26, 2015, no pet.) (mem. op., not designated for publication) (concluding

that challenge to bond amount was moot because appellant had been released from

custody after posting bond and any opinion regarding bond amount’s validity would

therefore be advisory). We warned Couch that we might dismiss the appeal unless she

or any party desiring to continue the appeal filed, within ten days, a response showing

grounds for continuing the appeal. See Tex. R. App. P. 44.3.

      Couch responded, stating that “the appeal is indeed moot as the trial court has

reinstated her bonds with amended conditions and [she] has been released on bonds.”

As we have held, when later developments destroy a habeas application’s premise,

“the legal issues raised thereunder are rendered moot.” Martinez, 2015 WL 9598924, at

*2 (citing Guerrero, 99 S.W.3d at 853). Accordingly, we dismiss Couch’s appeal as

moot. See Tex. R. App. P. 43.2(f).




                                                     /s/ Elizabeth Kerr
                                                     Elizabeth Kerr
                                                     Justice

                                          3
Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 17, 2019




                              4